 



EXHIBIT 10.30
April 7, 2006
Gregory W. Schafer
6016 Chabolyn Terrace
Oakland, CA 94618
Dear Gregory:
On behalf of Onyx Pharmaceuticals, it is a great pleasure to offer you a
full-time temporary position, as Acting Chief Financial Officer, subject to
approval by Onyx’s Board of Directors. This assignment will begin upon approval
and will last three (3) months.
As the Acting Chief Financial Officer you will be responsible for overseeing all
activities as they relate to finance, accounting and information technology. You
will also direct the Controller, Manager of Financial Analysis and Director of
Information Technology.
At this time, we are pleased to offer you the following:
Compensation:     This position is considered exempt and your salary will be
$12,500 semimonthly, which is equivalent to $300,000 per year, less required
deductions and withholdings.
Benefits:     You will not qualify for any of the company’s benefits with the
exception of the corporate holidays during this assignment.
Expense:     All expenses incurred during this period of employment must comply
with the Company’s Travel Policy.
This offer is contingent upon your signing our Proprietary Information
Agreement. We ask that you return one signed copy of the enclosed Proprietary
Agreement with your offer letter and keep the other copy for your records.
After the initial three (3) months from the Effective Date, either party may
terminate this agreement at any time by giving the other party thirty (30) days
written notice. After such notice, you shall be obligated to complete by the end
of 30-day notice all projects that Onyx wants to be completed. Unless otherwise
advised by the Company, you will return to Onyx all Information, Services
Product, and other materials belonging to the Company, and shall notify the
Company of costs incurred up to the termination date. Upon termination, all
unpaid charges for Services rendered and expenses incurred or advanced through
the termination date shall be paid.

 



--------------------------------------------------------------------------------



 



Gregory W. Schafer, Offer Letter
April 7, 2006
Page 2
In addition, the consulting agreement between you and Onyx, dated March 14,
2006, shall automatically terminate upon the Effective Date of this offer. Also
the employment terms of this letter supersede any other agreement or promises
made to you by anyone, whether oral or written. No employee or representative of
the Company, other than its president, has the authority to make any express or
implied agreement contrary to the foregoing. This offer letter may only be
changed in a written document signed by you and me.
Please indicate your acceptance of the terms of this employment offer by signing
and dating one copy and returning it, along with the signed Proprietary
Information Agreement, to Jeannine Niacaris as soon as possible.
We appreciate your willingness to join our team during this period of
transition. Should you have any questions regarding the provisions of
employment, please do not hesitate to contact me.
Sincerely,
/s/ Hollings C. Renton
Hollings C. Renton
Chairman and Chief Executive Officer
I accept Onyx Pharmaceuticals’ offer of employment in the terms stated.

     
/s/ Gregory W. Schafer
  4 / 12 / 2006
 
   
Gregory W. Schafer
  Date

 